Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/27/22 has been entered.
Claim Objections
Claim 1 is objected to because “said wastegate comprising a port area” in line 6 should be --said wastegate housing comprising a port area--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304) in view of Patil et al. (U.S. 2017/0152794), and further in view of “Garrett by Honeywell Volume 6” Published 2016, to Honeywell.

    PNG
    media_image1.png
    567
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    491
    706
    media_image2.png
    Greyscale

Re claim 1:
Lefebvre discloses an engine system (Fig. 12) comprising:
a turbocharger (300, turbocharger - Para 83) comprising a turbine portion (350, turbine - Para 83); and
a wastegate (222, valve - Para 94 (a type of wastegate as shown in Fig. 12 and described in Para 94 - “When the primary valve 222 is open, the exhaust gas flowing through the exhaust flow path 220 flows in the primary exhaust conduit 210, through one of the conduits 410, through the muffler inlet 402 into the expansion chamber 406, then into the expansion chamber 408 through the conduits 410, then through the muffler outlet 420 and to the atmosphere…” and Para 104 - “It is contemplated that in a situation where the throttle lever 86 is moved such that a high power request is made to the engine 26, for example during acceleration of the snowmobile 10, the primary valve 222 could be closed and the secondary valve 232 could be open for causing the turbocharger 300 to spool up and feed compressed air to the engine 26… Then, if the throttle lever 86 were to be released, the primary valve 222 could be opened in order to reduce the amount of exhaust gas flowing through the exhaust flow path 230 in order for the turbocharger 300 to spool down more rapidly” (described function of 222 controlling flow of exhaust gas through turbine is the function of a wastegate))) disposed in a wastegate housing (210, primary exhaust conduit - Para 94 (a type of wastegate housing as shown in Fig. 12)) separate from and in communication with the turbocharger (300)(see Fig. 12 - 222 shown disposed in element 210 (as is also described in Para 94) and in communication with 300).
Lefebvre fails to explicitly disclose said wastegate comprising a butterfly valve, nor said wastegate comprising a port area.
Patil teaches a wastegate (6, waste gate assembly - Para 31) disposed in a wastegate housing (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of wastegate housing)) separate from and in communication with the turbocharger (8)(see Fig. 1 and Para 31), said wastegate (6) comprising a butterfly valve (24, waste gate valve - Para 31 (a type of butterfly valve as shown in Fig. 3 and as described in Para 37)), said wastegate (6) comprising a port area (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of port area and this is shown having a diameter D2 which is between 40-50 mm per Para 36 which equals an area of 3943.8 mm2 - 6162.3 mm2)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wastegate of Patil as the wastegate in the system of Lefebvre for the advantage of a wastegate which reduces the risk of shock wave formation (Patil; Para 40).
Lefebvre/Patil fails to disclose the turbocharger having a turbine wheel having an inducer area and a turbine exducer area.
Honeywell teaches a turbocharger (GTX2967R, page 14 (a type of turbocharger as shown and described on Page 14 as well as Page 10)) comprising a turbine portion (“Turbine” - Page 14) having a turbine wheel (“Turbine Inducer” and “Turbine Exducer” - Page 14 (dimensions of a turbine wheel as shown on Pg. 6)) having an inducer area (“Turbine Inducer 57mm” - Page 14 (57mm references inducer diameter (as shown on page 6 of Honeywell) which results in an inducer area of  8008.5 mm2)) and a turbine exducer area (“Turbine Exducer 52mm (52mm references exducer diameter (as shown on page 6 of Honeywell) which results in an exducer area of 6665.1 mm2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the turbocharger of Honeywell as the turbocharger in the system of Lefebvre/Patil for the advantage of a turbocharger with a forged fully-machined billet aluminum compressor wheel that provides a larger horsepower range and maximizes boost response (Honeywell; Pg. 10).
Lefebvre/Patil/Honeywell teaches the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) being greater than about 55% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 55% of turbine exducer area).
Re claim 2:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 60% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 60% of turbine exducer area).
Re claim 3:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 65% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 65% of turbine exducer area).
Re claim 4:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 65% and less than about 90% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 65% and less than 90% of turbine exducer area).
Re claim 5:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 65% and less than about 80% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))( Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 65% and less than 80% of turbine exducer area).
Re claim 6:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 70% and less than about 80% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 70% and less than 80% of turbine exducer area).
Re claim 7:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 75% and less than about 80% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 75% and less than 80% of turbine exducer area).
Re claim 8:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above) wherein the wastegate (Patil; 6) is coupled to a tuned pipe (Lefebvre; 202, exhaust pipe - Para 92 (a type of tuned pipe as described in Para 92 - “the exhaust pipe 202 is curved and has a varying diameter along its length and is typically referred to as a tuned pipe))(Lefebvre; see Fig. 12 - 222 (replaced by element 6 of Patil in the combination Lefebvre/Patil/Honeywell as described above) shown coupled to 202).
Re claim 9:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above) wherein the wastegate (Patil; 6) is coupled to a center portion (Lefebvre; Fig. 12, at 204; Para 92 - “pipe outlet 204 located in a middle portion of the pipe 202”) of a tuned pipe (Lefebvre; 202, exhaust pipe - Para 92 (a type of tuned pipe as described in Para 92 - “the exhaust pipe 202 is curved and has a varying diameter along its length and is typically referred to as a tuned pipe))(Lefebvre; see Fig. 12 - element 222 (replaced by element 6 of Patil in the combination Lefebvre/Patil/Honeywell as described above) is shown coupled to 202 at 204).
Re claim 10:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above) further comprising a bypass pipe (Lefebvre; 210, exhaust conduit - Para 94 (a type of bypass pipe as shown in Fig. 12 and described in Paras 94, and 100- 101)) coupling the wastegate (Patil; 6) to a silencer (Lefebvre; 400, muffler - Para 93 (a type of silencer)) bypassing the turbine portion (Lefebvre; 350)(Lefebvre; see Fig. 12 - 210 shown coupling 222 (replaced by element 6 of Patil in the combination Lefebvre/Patil/Honeywell as described above) to 400 and bypassing 350).

    PNG
    media_image3.png
    557
    724
    media_image3.png
    Greyscale

Modified Fig. 12

Re claim 11:
Lefebvre discloses a two-stroke engine system (Fig. 12) comprising: 
a two stroke engine (26, engine - Para 79 (a type of two-stroke engine as described in Para 79 - “engine 26 is an inline, two-cylinder, two-stroke, internal combustion engine”)) comprising an exhaust manifold (33, exhaust manifold - Para 82); 
a tuned pipe (202, exhaust pipe - Para 92 (a type of tuned pipe as described in Para 92 - “the exhaust pipe 202 is curved and has a varying diameter along its length and is typically referred to as a tuned pipe)) coupled to the exhaust manifold (see Fig. 12 and Para 82 - “The exhaust system 200 includes an exhaust pipe 202 which is connected to the exhaust manifold 33”); 
a stinger (Modified Fig. 12 above - A (person having ordinary skill in the art would recognize element A as a type of stinger pipe as a stinger pipe is well known in the art as a pipe at the outlet of a tuned pipe (consistent with the instant invention - see Figs. 3, 7A-H, and K of the instant invention where “stinger 134” is shown as a pipe at the outlet of tuned pipe 47 and as described in Para 77 of instant invention) and element A is shown as a pipe at the outlet of tuned pipe 202)) coupled to the tuned pipe (see Modified Fig. 12 above - A is shown coupled to 202); 
a turbocharger (300, turbocharger - Para 83) coupled to the stinger (see Modified Fig. 12 above - 300 shown coupled to A) comprising a turbine portion (350, turbine - Para 83); and 
a wastegate (222, valve - Para 94 (a type of wastegate as shown in Fig. 12 and described in Para 94 - “When the primary valve 222 is open, the exhaust gas flowing through the exhaust flow path 220 flows in the primary exhaust conduit 210, through one of the conduits 410, through the muffler inlet 402 into the expansion chamber 406, then into the expansion chamber 408 through the conduits 410, then through the muffler outlet 420 and to the atmosphere…” and Para 104 - “It is contemplated that in a situation where the throttle lever 86 is moved such that a high power request is made to the engine 26, for example during acceleration of the snowmobile 10, the primary valve 222 could be closed and the secondary valve 232 could be open for causing the turbocharger 300 to spool up and feed compressed air to the engine 26… Then, if the throttle lever 86 were to be released, the primary valve 222 could be opened in order to reduce the amount of exhaust gas flowing through the exhaust flow path 230 in order for the turbocharger 300 to spool down more rapidly” (described function of 222 controlling flow of exhaust gas through turbine is the function of a wastegate))) disposed in a wastegate housing (210, primary exhaust conduit - Para 94 (a type of wastegate housing as shown in Fig. 12)) separate from and in communication with the turbocharger (300)(see Fig. 12 - 222 shown disposed in element 210 (as is also described in Para 94) and in communication with 300).
Lefebvre fails to explicitly disclose said wastegate comprising a butterfly valve, nor said wastegate housing comprising a port area.
Patil teaches a wastegate (6, waste gate assembly - Para 31) disposed in a wastegate housing (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of wastegate housing)) separate from and in communication with the turbocharger (8)(see Fig. 1 and Para 31), said wastegate (6) comprising a butterfly valve (24, waste gate valve - Para 31 (a type of butterfly valve as shown in Fig. 3 and as described in Para 37)), said wastegate housing (Modified Fig. 3 above - A) comprising a port area (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of port area and this is shown having a diameter D2 which is between 40-50 mm per Para 36 which equals an area of 3943.8 mm2 - 6162.3 mm2)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wastegate of Patil as the wastegate in the system of Lefebvre for the advantage of a wastegate which reduces the risk of shock wave formation (Patil; Para 40).
Lefebvre/Patil fails to disclose the turbocharger having a turbine wheel having an inducer area and a turbine exducer area.
Honeywell teaches a turbocharger (GTX2967R, page 14 (a type of turbocharger as shown and described on Page 14 as well as Page 10)) comprising a turbine portion (“Turbine” - Page 14) having a turbine wheel (“Turbine Inducer” and “Turbine Exducer” - Page 14 (dimensions of a turbine wheel as shown on Pg. 6)) having an inducer area (“Turbine Inducer 57mm” - Page 14 (57mm references inducer diameter (as shown on page 6 of Honeywell) which results in an inducer area of  8008.5 mm2)) and a turbine exducer area (“Turbine Exducer 52mm (52mm references exducer diameter (as shown on page 6 of Honeywell) which results in an exducer area of 6665.1 mm2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the turbocharger of Honeywell as the turbocharger in the system of Lefebvre/Patil for the advantage of a turbocharger with a forged fully-machined billet aluminum compressor wheel that provides a larger horsepower range and maximizes boost response (Honeywell; Pg. 10).
Lefebvre/Patil/Honeywell teaches the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) being greater than about 37% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 37% of turbine exducer area).

Re claim 12:
Lefebvre/Patil/Honeywell teaches the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 11 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 50% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above)) (Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 50% of turbine exducer area).
Re claim 13:
Lefebvre/Patil/Honeywell teaches the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 11 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 60% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above)) (Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 60% of turbine exducer area).
Re claim 14:
Lefebvre/Patil/Honeywell teaches the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 11 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 65% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above)) (Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 65% of turbine exducer area).
Re claim 15:
Lefebvre/Patil/Honeywell teaches the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 11 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 65% and less than about 90% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 65% and less than 90% of turbine exducer area).
Re claim 16:
Lefebvre/Patil/Honeywell teaches the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 11 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 65% and less than about 80% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 65% and less than 80% of turbine exducer area).
Re claim 17:
Lefebvre/Patil/Honeywell teaches the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 11 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 70% and less than about 80% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 65% and less than 90% of turbine exducer area).
Re claim 18:
Lefebvre/Patil/Honeywell teaches the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 11 (as described above) wherein the port area (Patil; Modified Fig. 4 above - A (between 3943.8 mm2 and 6162.3 mm2 as described above)) of the wastegate (Patil; 6) is greater than about 75% and less than about 80% of the turbine exducer area (Honeywell; Page 14 (turbine exducer area of 6665.1 mm2 as described above))(Lefebvre/Patil/Honeywell includes port areas of between 3943.8 mm2 and 6162 mm2, and a turbine exducer area of 6665.1 mm2; 3943.8 is 59.2% of 6665.1 and 6162.3 is 92.5% of 6665.1, and this range includes a port area greater than 65% and less than 90% of turbine exducer area).
Re claim 19:
Lefebvre/Patil/Honeywell discloses a snowmobile (Lefebvre; 10; snowmobile - Para 67) comprising:
the two stroke engine (Lefebvre; 26) recited in claim 11 (as described above)(Lefebvre; see Fig. 1 and Para 68 - engine 26 shown and described as part of 10); and
an endless belt (Lefebvre; 30; endless drive track - Para 69 (a type of endless belt as shown in Fig. 1 and Fig. 9)).
Claims 20-22, 24-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304) in view of Patil et al. (U.S. 2017/0152794), and “Garrett by Honeywell Volume 6” Published 2016, to Honeywell, as applied to claims 1 and 11 above, and further in view of Wang et al. (U.S. 2016/0010541).
Re claims 20 and 26:
Lefebvre/Patil/Honeywell teaches the engine system (Lefebvre; Fig. 12) as recited in claim 1 (as described above), and the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 11 (as described above), wherein the wastegate (Patil; 6) is coupled to a motor (Lefebvre; 522, motor - Para 103)(Lefebvre; see Fig. 12 - element 222 (replaced by element 6 of Patil in the combination Lefebvre/Patil/Honeywell as described above) is shown coupled to element 532 (as is also described in Para 103)).
Lefebvre/Patil/Honeywell fails to disclose an electric motor.
Wang teaches an electric motor (150, actuator such as an electric motor - Para 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the electric motor of Wang as the motor in the system of Lefebvre for the advantage of an energy efficient actuator (electric motors are well known as being highly energy efficient) as well as for the advantage of an actuator which can be used to vary position of a valve anywhere between fully open and fully closed positions (Wang; Para 34).
Re claims 21 and 27:
Lefebvre/Patil/Honeywell/Wang teaches the engine system (Lefebvre; Fig. 12) as recited in claim 20 (as described above), and the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 26 (as described above).
Lefebvre/Patil/Honeywell/Wang (as described above) fails to disclose wherein the electric motor is controlled in response to a boost pressure sensor.
Wang teaches wherein an electric motor (150, actuator such as an electric motor - Para 30) is controlled in response to a boost pressure sensor (123, sensor - Para 29 (a type of boost pressure sensor as shown in Fig. 1 and as described in Para 29))(Para 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the boost pressure sensor and valve positioning control of Wang in the system of Lefebvre for the advantage of being able to position/hold the valve fully closed by applying sufficient force to counteract instantons exhaust force acting against the valve (Wang; Para 38) as well as being able to mitigate the power consumed by the valve (Wang; Para 38).
Re claims 22 and 28:
Lefebvre/Patil/Honeywell/Wang teaches the engine system (Lefebvre; Fig. 12) as recited in claim 20 (as described above), and the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 26 (as described above).
Lefebvre/Patil/Honeywell/Wang (as described above) fails to disclose wherein the electric motor is controlled in response to a tuned pipe pressure sensor.
Wang teaches wherein an electric motor (150, actuator such as an electric motor - Para 30) is controlled in response to a pipe pressure sensor (82, pressure sensor - Para 31 (a type of pipe pressure sensor as shown in Fig. 1))(Para 31 - “…wastegate 26 may be controlled based on the pressure differential determined based on output from turbine pressure sensors 82 and 84, including but not limited to the holding current supplied to wastegate actuator 150…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the pipe pressure sensor of Wang could have been applied to the tuned pipe of Lefebvre as the pipe of Wang and the tuned pipe of Lefebvre are both pipes upstream of a turbine which are connected to a bypass pipe around the turbine (Wang - see Fig. 1 where 82 is shown installed in an unlabeled pipe upstream of turbine 62 which is connected to bypass 26; and Lefebvre - see Fig. 12 where tuned pipe 202 is shown upstream of turbine 350 and connected to bypass 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the pressure sensor, positioning thereof, and valve positioning control of Wang in the system of Lefebvre for the advantage of being able to position/hold the valve fully closed by applying sufficient force to counteract instantons exhaust force acting against the valve (Wang; Para 38) as well as being able to mitigate the power consumed by the valve (Wang; Para 38).
Re claims 24 and 30:
Lefebvre/Patil/Honeywell/Wang teaches the engine system (Lefebvre; Fig. 12) as recited in claim 20 (as described above), and the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 26 (as described above).
Lefebvre/Patil/Honeywell/Wang teaches wherein the electric motor (Wang; 150 (in the combination of Lefebvre/Patil/Honeywell/Wang, element 522 has been replaced by element 150 as described above)) is controlled in response to a barometric pressure sensor (Lefebvre; 504 - atmospheric pressure sensor - Para 103)(Lefebvre; Para 103).
Lefebvre/Patil/Honeywell/Wang (as described above) fails to disclose wherein the electric motor is controlled in response to a boost pressure sensor.
Wang teaches wherein an electric motor (150, actuator such as an electric motor - Para 30) is controlled in response to a boost pressure sensor (123, sensor - Para 29 (a type of boost pressure sensor as shown in Fig. 1 and as described in Para 29))(Para 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the boost pressure sensor and valve positioning control of Wang in the system of Lefebvre for the advantage of being able to position/hold the valve fully closed by applying sufficient force to counteract instantons exhaust force acting against the valve (Wang; Para 38) as well as being able to mitigate the power consumed by the valve (Wang; Para 38).
Re claim 25 and 31:
Lefebvre/Patil/Honeywell/Wang teaches the engine system (Lefebvre; Fig. 12) as recited in claim 20 (as described above), and the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 26 (as described above).
Lefebvre/Patil/Honeywell/Wang teaches wherein the electric motor (Wang; 150 (in the combination of Lefebvre/Patil/Honeywell/Wang, element 522 has been replaced by element 150 as described above)) is controlled in response to a barometric pressure sensor (Lefebvre; 504 - atmospheric pressure sensor - Para 103)(Lefebvre; Para 103).
Lefebvre/Patil/Honeywell/Wang (as described above) fails to disclose wherein the electric motor is controlled in response to a boost pressure sensor and a tuned pipe pressure sensor.
Wang teaches wherein an electric motor (150, actuator such as an electric motor - Para 30) is controlled in response to a boost pressure sensor (123, sensor - Para 29 (a type of boost pressure sensor as shown in Fig. 1 and as described in Para 29))(Para 38) and a pipe pressure sensor (82, pressure sensor - Para 31 (a type of pipe pressure sensor as shown in Fig. 1))(Para 31 - “…wastegate 26 may be controlled based on the pressure differential determined based on output from turbine pressure sensors 82 and 84, including but not limited to the holding current supplied to wastegate actuator 150…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the pipe pressure sensor of Wang could have been applied to the tuned pipe of Lefebvre as the pipe of Wang and the tuned pipe of Lefebvre are both pipes upstream of a turbine which are connected to a bypass pipe around the turbine (Wang - see Fig. 1 where 82 is shown installed in an unlabeled pipe upstream of turbine 62 which is connected to bypass 26; and Lefebvre - see Fig. 12 where tuned pipe 202 is shown upstream of turbine 350 and connected to bypass 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the pressure sensors, positioning thereof, and valve positioning control of Wang in the system of Lefebvre for the advantage of being able to position/hold the valve fully closed by applying sufficient force to counteract instantons exhaust force acting against the valve (Wang; Para 38) as well as being able to mitigate the power consumed by the valve (Wang; Para 38).
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304) in view of Patil et al. (U.S. 2017/0152794), “Garrett by Honeywell Volume 6” Published 2016, to Honeywell, and Wang et al. (U.S. 2016/0010541), as applied to claims 20 and 26 above, and further in view of Hand, III et al. (U.S. 2017/0276067).
Re claims 23 and 29:
Lefebvre/Patil/Honeywell/Wang teaches the engine system (Lefebvre; Fig. 12) as recited in claim 20 (as described above), and the two-stroke engine system (Lefebvre; Fig. 12) as recited in claim 26 (as described above).
Lefebvre/Patil/Honeywell/Wang fails to teach wherein the electric motor is controlled in response to an exhaust manifold pressure sensor.
Hand teaches wherein an actuator (92, wastegate actuator - Para 17) is controlled in response to an exhaust manifold pressure sensor (129, exhaust pressure sensor - Para 38 (a type of exhaust manifold pressure sensor as described in Para 38))(see Fig. 3 and Para 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the control of Hand could have been applied to the electric motor of Lefebvre/Patil/Honeywell/Wang as both the actuator of Hand and the electric motor of Lefebvre/Patil/Honeywell/Wang actuate a wastegate valve (Lefebvre; 532 (which is replaced with element 150 of Patil as described above) is described in Para 103 actuating element 222; Hand; Para 17 - “wastegate actuator 92”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the exhaust manifold pressure sensor and valve positioning control of Hand in the system of Lefebvre for the advantage of reducing engine pumping work (Hand; Para 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/14/22